Judgment affirmed, without costs of this appeal to either party. All concur, except Cunningham and Dowling, JJ., who dissent and vote for reversal on the facts and for granting a new trial on the ground that the “ Sixth,” “ Seventh,” *782“ Eighth,” and “ Tenth ” findings of fact are against the weight of the evidence. (The judgment dismisses the complaint in an action for the declaration of a constructive trust in favor of plaintiff of certain property standing in the name of defendant,) Present — Crosby, P. J„ Cunningham, Dowling, Harris and McCurn, JJ.